Situation in the Arab world and North Africa - Situation in Yemen - Situation in Syria (continuation of debate)
We now continue with the debate on the situation in the Arab world and North Africa, Syria and Yemen.
Mr President, it is unacceptable that there is no reaction by the Security Council to the developments in Syria. International humanitarian law transcends the narrow notion of non-interference in the internal affairs of states and the danger to peace and security cannot concern only states, but also the security of individuals.
Russia and China must be convinced to lift their opposition and allow the Security Council to condemn in the first instance the use of lethal force perpetrated against civilians, who must enjoy freedom of assembly, expression and peaceful demonstration.
On Yemen, the GCC plan must be put into effect now, taking into account that Ali Abdullah Saleh is out of the country for reasons of health and must be discouraged by Saudi Arabia from returning, for the same reasons.
In Bahrain, the national dialogue and the commission of inquiry appointed to investigate the events must also answer the question of why the Shia majority is living in conditions of poor housing and in poverty within a rich country. Because this is what it is all about.
On Libya, I support France for providing weapons to unarmed civilians in danger of massacre by the Gaddafi forces, in conformity with Resolution 1973. Even a landing of special forces for a 24-hour clean-up operation and then withdrawal - let us say in Zliten or Al Zawiya - is not an occupation force and is within the remit of Resolution 1973. Gaddafi's departure must be hastened.
(DE) Mr President, I would first of all like to thank Baroness Ashton and Mr Füle very much for their strong commitment to our neighbouring countries. Of course, there are still some unanswered questions. As far as Libya is concerned, I would like to know when we will find a solution. A purely military approach will not work. We must try at the same time to find a political solution, not to replace the military solution, but to run in parallel with it.
In the case of Syria, I naturally share the general anger about the situation and I am very much in favour of us extending our sanctions, as Mr Verhofstadt has said, and as the resolution also states. The question is: Is there still the chance of a Security Council resolution or not? What are the requirements for coming to a consensus with Russia on this issue? All the other options simply show once again how important it is for the European Union to have a good relationship with Turkey. Particularly with regard to the situation in this region, this relationship is highly significant and gives the lie to all those people who say that we do not need Turkey as our partner in this area, and I am not talking about membership here.
Thirdly, Baroness Ashton, can we manage the situation in this region in the longer term without a special representative at ministerial level? You have appointed representatives and that is absolutely the right thing to do. However, there are people available to give you support, for example, Mr Moratinos and others. The two of you are working extremely hard, but this is not the only region that you have to deal with. Mr Füle is also responsible for a region in the East in particular. I wonder whether we need a stronger political presence in the region, and I would like to emphasise the word 'political' here, which would allow us to make it clear to the people there that the European Union wants to help them. I would like to ask you to consider this.
The last point that I would like to make is that we are sending out different signals and I hope that most of them are positive. You are in the region, you are there on the ground, and the European Parliament is making a constant commitment to solidarity. However, in this situation, one of the largest Member States of the European Union is considering supplying tanks to the region, even if it is 'only' to Saudi Arabia. Saudi Arabia has a sinister regime and it has occupied one of its neighbouring countries. It is not a supporter of progress in the region.
(Applause)
I think it is a scandal that Germany is prepared to supply Saudi Arabia with tanks. I believe that we must speak out clearly against arms being supplied to the region at this point.
Mr President, the turmoil in North Africa and the Middle East and what we call - for lack of a better word - the Arab world in general, is such that one does not know where to begin.
Of course the situation in Syria is the most worrisome and provokes the most indignation - and rightly so. Also worrisome is what appears increasingly to be a stalemate in Libya. I am afraid that in both situations, a strictly military solution is probably not possible. If that is so, then we need to find a political, diplomatic solution, however unpalatable that might be inasmuch as it means, either directly or indirectly, entering into conversation and negotiation with leaders whom we despise and rightly want to see condemned for treating their own people in the most horrible way. I am afraid we need to face the fact that there might be no other solution.
With regard to the conflict between Palestine and Israel, it is clear to us that progress here could be extremely important, both to spare us the torment of having to take positions in the UN General Assembly next September, and also in terms of advancing towards a peaceful solution.
Finally, I would like to welcome the glimmers of hope offered by recent events in Morocco, Jordan and - to a slightly lesser degree - Algeria, as well as the developments in Tunisia and Egypt. Let me conclude by calling upon the Member States to please respond to these positive developments with a 'yes' to increased financial assistance to the countries concerned.
(PL) Mr President, we must undoubtedly do everything we can to ensure that democracy is maintained and developed in the Middle East, but democracy does not consist merely of electoral procedures. Genuine observance of rights is also necessary, such as the internationally recognised rights of minorities, including the rights of religious minorities. Unfortunately, the reality of the situation in Egypt and Iraq means that progress towards democracy is not synonymous with respect for the religious freedom of the Christian communities which have lived there for hundreds of years. The Copts in Egypt today feel under threat of violence from Islamic radicals and legal discrimination, the embodiment of which is the Sharia as the source of constitutional law. Christian Assyrians in Iraq have, for many years, been driven out of the country in the name of religious cleansing for very similar underlying reasons. We cannot remain silent on this matter. This is not about causing problems for democracy in the Middle East, or standing in its way. This is about laying the foundations for a genuinely democratic order in the region.
I would ask Baroness Ashton never to forget the situation of Christians in these countries. Democracy cannot mean they suffer even more discrimination.
Mr President, I would like to welcome Baroness Ashton and Mr Füle. It is a pleasure to have you both here with us. Baroness Ashton, I thank you for your commitment to the region and its democratic transformation. The people expect our genuine support, especially after years of European hypocrisy and collaboration with the regimes. I have three points I would like to make.
Firstly, about the structures you have set up. You have, with the Member States, appointed a Special Representative for the region. I think it is good but it comes a bit late. As Mr Swoboda said, in appointing Mr Leon, you have certainly picked a very experienced and knowledgeable man. However, he is not a public political figure and not somebody who has the weight to actually go there and lead the negotiations and have the continuous support we would like to see. You have set up a task force for the region which is chaired at director level. My question is: how will you articulate the task force and its director, the Special Representative and the External Action Service team you have together with Mr Füle and Mr Mingarelli sitting behind you? How will they articulate together? Will there be extra staff for example for the Special Representative?
My second question is on Egypt. I think it is important to continue criticising ongoing human rights violations in Egypt; it is not as if everything is going perfectly well there. I have two questions there for you on the housing project you have financed and I ask you: if you implement this, will you ensure that the local community is involved in the planning? And secondly, will you finance civil society monitoring of the project afterwards? The EIB cannot finance this. It needs to be financed by the other instruments that we have.
(DE) Thirdly, Mr Swoboda has referred to the tanks supplied by Germany to Saudi Arabia. We have a new code of conduct and, as I understand it, the exports which Germany is currently planning are not in line with the new code. Have you checked this? Have you investigated whether it is possible? What is your opinion on this? Perhaps you could say something on this subject. I believe that it is not beneficial for the region for us to send out these signals now and provide this support for Saudi Arabia.
(EL) Mr President, what is happening today in the Arab world has already left its historic mark as the nations in the region move towards freedom and democracy. These people threw off the colonial yoke 50 or 60 years ago, but their anti-colonial uprising resulted, unfortunately, in the establishment of military and obscurantist regimes.
At some point, what happened in Iran also created the impression that all nations in the area were turning towards Islam. However, the Arab Spring came and reversed that impression. The aim of the spontaneous and ideologically unaligned uprisings in the Arab countries is to establish democratic, secular regimes.
Civil society has taken its fate into its hands and is calling for support from the international community in order to complete the reversal with peaceful means, not military intervention, as in Libya. It is within this framework of peaceful popular action that the Palestinian people have taken recourse to the United Nations, calling for the state of Palestine to be recognised.
As the European Union, we need to demonstrate solidarity with the rebelling nations of North Africa and Palestine.
(EL) Mr President, it would appear that the democratisation processes in the Mediterranean part of Africa were set in motion satisfactorily, with the exception, of course, of Libya. I personally feared the extent of the demonstrations in the Middle East, which is a boiler ready to explode and, at the same time, the epicentre of numerous terrorist organisations.
Since March of this year, Syria has been at the mercy of anti-government demonstrations. It has closed its borders to International Amnesty organisations, as well as international resources and international observers, and the whole scenario is raising questions as to whether the Assad regime will be the next regime to be overturned during the course of the so-called Arab Spring.
You need to keep a very careful eye on Syria, Baroness Ashton. Syria is of particular geopolitical importance because it lies in the extension of Iran towards the Mediterranean and, at the same time, it borders Turkey, while its friendships in the region, regardless of whether they are overturned or change for the better or the worse, will perhaps bring about certain reversals in the geopolitical situation in the region.
Careful attention must, of course, be paid to the geopolitical importance of Syria and I would ask you to take all the measures needed to stabilise the role and the influence of the European Union as a global partner. Unfortunately, I see slow reactions on the part of the Security Council. I should also like to emphasise the need for you to pay close attention to Greece, because it may be going through a rough patch, but its geopolitical role and the balance it brings to the Middle East are of vital importance.
Mr President, the so-called Arab Spring filled many of us with hope and we are pleased to see the fall of some of these disgraceful regimes.
However, democracy is not coming to all Arab nations just yet, with the situation in the Lebanon being particularly worrying. Hezbollah, officially categorised as a terrorist organisation, is now controlling the Lebanese Government. Every city in Israel is now within range of Hezbollah rockets stationed in Lebanon. There are believed to be 15 000 such rockets. A UN tribunal has recently issued indictments charging four individuals, reported to be members of Hezbollah, with the murder of Lebanese Prime Minister Hariri and 22 others in 2005. Hezbollah provides military training to Hamas, another terrorist group and one that has been blacklisted by the EU since 2003. Hezbollah is supported by Syria and Iran. The Iranian Revolutionary Guard funds Hezbollah to the tune of USD 0.5 billion per year.
Baroness Ashton, this is my question. Given that Lebanon is also a major recipient of EU funding, currently receiving over EUR 200 million per year, could you please explain to me the type of relationship that you envisage between the EU External Action Service and the Hezbollah-led government of the Lebanon?
(PT) Mr President, as Chair of the Delegation for Relations with the Mashreq Countries, I should like to say a few words about each of 'my' - in inverted commas, obviously - four countries. Starting with Syria, and reiterating what some fellow Members have already said, it is regrettable that the international community seems, to the public, to be applying double standards. There is a need to denounce, where appropriate, the countries that I am referring to, which have prevented the international community from adopting a position in the United Nations (UN) Security Council more in line with what should be our shared values: I am referring, obviously, to Russia and China, with their veto, as well as to Brazil.
As regards Egypt, I believe there is a pressing need to persuade the Egyptian authorities to postpone the elections, as has already been done in Tunisia.
As regards Lebanon, I believe a very clear message for the new Lebanese Government needs to come out of this debate: it needs to be aware that it will be judged on what action it takes regarding the accusations drafted by the Special Tribunal for Lebanon.
Regarding Jordan, it is the proof that a peaceful transition is possible. It is, perhaps, only necessary at this stage to persuade and encourage the authorities to speed up the reform process.
In a debate like this, we obviously cannot forget the Middle East peace process: as well as reiterating our hope that next Monday's meeting of the Quartet will actually be productive, we would reaffirm that this House should certainly like to see much greater European Union involvement in the process as a whole. I have no doubt there will be a new round of negotiations before the UN General Assembly in September, but I hope that this round of negotiations will be productive and undertaken in good faith.
(IT) Mr President, ladies and gentlemen, tomorrow we will vote on an important and compelling resolution that shows Parliament's will, despite many difficulties, to adopt a clear position on the events that are affecting countries such as Syria, Bahrain and Yemen, together with all the associated problems.
It is true that what is happening in other countries, like Tunisia and Morocco, shows that the route to democracy is viable; it may follow a different path, but it is possible. This observation, however, does not dispel the public perception of the policies pursued by the international community and by Europe itself on these events involving the Mediterranean region.
This perception questions the idea that foreign policy can apply double standards as it unfolds. In essence, we wonder why things are done one way in Libya and another way in Syria. Certainly, it is clear that different standards apply in foreign policy: from political realism, to the strategic nature of certain areas, to the reluctance of large countries to adopt more definite positions.
In any case, this is a contradiction that continues to dog us and which we must be able to tackle. How? In two ways: there is a need for European policy to take more of a leading role, for greater consistency to give credibility to our presence throughout this area; there is a need to give political weight to the idea of a Euro-Mediterranean operating structure that can provide a genuine and lasting reference point for both the north and south sides and that can deal with existing problems.
This work needs to be done immediately with the necessary effort and determination.
(DE) Mr President, Baroness Ashton, you have mentioned that you will be holding Quartet negotiations on 11 September and I am very pleased about that. I am equally pleased, although perhaps also a little surprised, because you are setting your sights very high. You have already clearly stated that you expect this meeting to result in a statement that will bring the Palestinians and the Israelis back to the negotiating table. You have publicly set yourself a very challenging objective and I very much hope that you achieve it.
Why am I hoping for this? On the one hand, for the sake of the people in the region and, on the other, because I am concerned once more about the common foreign and security policy. Mr Sarkozy has announced that he will behave in a certain way and the German Government has said that it will do something quite different. If we then find ourselves in a situation where the Palestinians present their concerns to the General Assembly, I am again worried about the unity of the Member States on a central foreign policy question and it is you who will bear the brunt of the criticism. Therefore, I wish you every success in these Quartet negotiations.
My second point is that you have said that democracy is important and that the people in the region want democracy. That is certainly true. However, I believe that we should not lose sight of the fact that what the people really want is dignity and we should focus all our attention on this issue. They want to be able to live in dignity under the rule of law, with no arbitrary confiscation of property. They want habeas corpus and they want to be free from constant threats by the secret police. They want jobs and the prospect of a positive future, so that a free trade agreement with us really will bring results. Of course, they also want democracy and the option of shaping their own political system. However, that is one part of a bigger picture. Finally, they also want peace and an end to this terrible violence.
I would like to emphasise once again that we should take the measures proposed by Mr Verhofstadt here in relation to Syria. It would be very good if we could work closely together with Turkey and make genuine progress.
(NL) Mr President, my thanks, Baroness Ashton, for your presence here today. It is important that, when we discuss North Africa, we do not overlook the situation in South Sudan. For this new nation, the glorious date of Saturday, 9 July 2011, approaches. South Sudan will finally become independent. We hope and pray that an end is brought to this long period of war and oppression. That independence is just a first step on a very long road, as the difficulties for this new nation are not a thing of the past - quite the contrary, in fact.
It is important that the European Union should give this new state comprehensive support. I am thinking, in particular, of the areas of education and agriculture, which are areas that must be given top priority. This will enable the country to be self-sufficient in time. The European Union has a great deal of expertise to share in these particular areas, and we must therefore help this new nation along the road through assistance in these fields.
There is more to do, however. Omar al-Bashir must be stopped. He is currently committing a massacre in the Abyei region. He has begun ethnically cleansing the Dinka Ngok people. A stop must be put to this. My question to you is: what are you doing about this, indeed, what can you do about this? Baroness Ashton, you know you have our support for your human rights policy, but I also call on you to support the people of South Sudan. I ask you to give that nation all the support it may need, and I would be pleased to hear your response to my appeal.
(DE) Mr President, first of all, I would like to address those German Members of this House who apparently cannot cope with the criticism expressed by other Members of the plan by the German Government to supply tanks to Saudi Arabia. As Members of the European Parliament, they should be familiar with the EU code of conduct on arms exports and should be committed to ensuring that it is complied with.
Having said that, Foreign Minister Ashton and Commissioner Füle, I would like to thank you for your commitment and the support that you, with the External Action Service and the Commission, are giving to the transformation processes in Northern Africa and the Middle East. I would like to refer especially to the money that the European Union is giving to this area and especially with regard to the situation of poverty, not just of refugees, but of people who are still suffering from poverty in the region. We have to do something for them.
As to the additional EUR 1.2 billion that was promised in ENP (European Neighbourhood Policy) funds, we found out that only EUR 238 million is actually additional funds to be shared between the southern Mediterranean and Eastern Europe. Is that really enough for Europe to make a difference? If it is not, then please correct me and put the numbers right.
The other thing is that you support programmes for the region, known as 'national indicative programmes'. It is our understanding - half a year after the Arab Spring - that they are still the old ones, the pre-revolution ones. They have not been updated. As far as I know, that is due to the Member States not going ahead. What are you doing in order to make it clear that we do not just have an ENP review paper, but also actual policy guidelines that reflect the modern situation?
(DE) Mr President, Baroness Ashton, Mr Füle, it is not the first time that we have discussed the Arab countries and the upheavals there. While we are debating the developments that have taken place from Syria to Morocco, in my opinion, Parliament is also reappraising its own past, in other words, the cooperation that was at least tolerated between the European Union and countries which we rightly refer to today as having autocratic regimes and whose internal structures we are concerned about. This is a good thing. However, I cannot help but get the impression that we have once again started to relax in the supposed certainty that everything is under control and everything will be all right.
The thing which I personally find impossible to deal with is that we are continuing to comment on political processes, but we are still not prepared to put these developments in their national and regional social context and to investigate the causes of these changes. We must finally stop applying double standards in our foreign policy and also in our democratic dealings with one another. We should talk about the interrelationships between EU Neighbourhood Policy and EU policy on the failure to resolve the Palestinian conflict. I very much welcome your commitment to the Quartet.
We should discuss the fact that the war against Colonel Gaddafi's autocratic regime, which some EU Member States and NATO are involved in, is already having dramatic economic consequences in Tunisia. The outflow of capital, Tunisians returning home to look for work, migrants, a collapse in the country's income from tourism and in its trade relationships are just some of the issues. This war is also playing into the hands of the powers in the military and the political elite in Egypt who want to return to the previous regime. We are now dealing not just with new problems and no longer only with old problems.
Baroness Ashton, Mr Füle, we need a fundamental political and economic reorientation of the European Union's foreign policy activities. I believe that this has become clear during the course of this debate.
Mr President, I am concerned that we might be drawn into yet more conflicts in North Africa and the Middle East. Our involvement in Libya was ostensibly to oppose repression and promote democracy, but, of course, Gaddafi was already unpopular with the West for his policy of the gold dinar for trading oil.
Bashar al-Assad, who initially showed great promise, has shown himself to be as violent and repressive as Gaddafi. However, neither Gaddafi nor al-Assad are militant Islamists. It would be a great disaster if they were to be replaced by Islamists.
The Yemen is the country to which al-Qaeda has allegedly moved its training operations. I hope that we will not be tempted to engage in another bloody conflict there. We must not see British and other European soldiers lured into so-called peacemaking operations in Syria or anywhere else in the region. Furthermore, we cannot assume that democracy will flourish in any of the infertile soils of the Arab countries.
(DE) Mr President, Baroness Ashton, ladies and gentlemen, freedom and a better standard of living or, when you combine the two things, human dignity, are the decisive aspects of the Arab revolution and these two concepts were also characteristic of the movements in Central and Eastern Europe in 1989. In many respects, the requirements are different and this is why it is also difficult to bring about organised change and introduce a democratic system in these cases. I believe that we should focus our partnership and neighbourhood policy, the instruments and resources that we have, more closely on these two objectives and increase our multilateral approach to this issue, instead of concentrating only on the old bilateral relationships. We must support the process and ensure that in Egypt and Tunisia, for example, as Mr David has said, the timing is such that people there have the opportunity to develop a democratic system and to establish political parties. This is an important point.
However, we must also be aware that the brutal regime in Syria is still a hiding place for minorities, because it has provided them with protection. If we look back at what happened to the Christians in Iraq when Saddam Hussein was toppled, it gives cause for concern that the same thing could now happen in Syria. We must take into consideration the position of Christian minorities, for example, when we are aiming to implement reforms and to abolish these brutal systems.
I would like to make one final remark. I think that you need significant support for your ambitious objectives in the Quartet meeting next week. I do not believe that we should take up a position in favour of or against the unilateral recognition of the Palestinian state. We must make it our policy to avoid this question and to ensure that negotiations take place between the Palestinians and the Israelis as quickly as possible so that we can put in place a sensible, lasting policy. If you can bring this about, it will be a magnificent achievement. I believe that this is in the interests of the Palestinians, the Israelis and also the members of the Quartet, because I understand that the intention is for the EU to play a stronger political role in this respect.
All the developments of the Arab Spring must be seen in this context. Similarly, on the other hand, the negative example of Iran and the need for security, which also involves Israel, must not be disregarded. This may seem to contradict everything that I have already said. However, the countries in the region that act as a counterpart to Iran and have given up a great deal in order to prevent Iran gaining possession of the atomic bomb deserve our support, whether or not we like their regimes, to ensure that Iran does not become the dominant power in the region. In order to achieve this, we must provide the neighbouring countries with the necessary security options. This can also be seen as a response to Mrs Brantner.
(NL) Mr President, Baroness Ashton, many thanks for your introduction and the efforts that you have made. Clearly, the situation varies greatly from country to country and what has been causing us more and more concern over recent days and weeks is the situation in Syria. We see shocking images, over a thousand people have died, many people have been hounded and locked up, there are tens of thousands of refugees and it just does not stop, despite the pressure that has been gradually applied, including the sanctions that you have announced. Yet that appears to have absolutely no impact, or at least far too insignificant an impact. Of course, I agree with the logic that, with a UN resolution lacking, the options remain limited for the time being, that a political dialogue, which now needs to get under way very quickly, remains the best solution, but it must be more than mere words. We have already heard numerous announcements in this regard from Damascus, but these need to be followed up by action.
What, then, are our short-term options? We need to tighten up and extend the sanctions regime, although the effects of so doing should not be overestimated. These people, after all, are fighting literally and figuratively for their political survival and we must remember that desperate people will do whatever it takes. We still need to do this, however.
Secondly, the European Union needs to develop a strategy capable of reassuring the minorities that evidently continue to support the regime. It must be made clear that there is no future with this regime, that dialogue and change are necessary, and that their security can be guaranteed in a new context.
Thirdly, the longer the situation endures, the more victims there will be, but also the more the country will be squeezed economically and financially. That will lead to new problems, weaken the regime and perhaps make it show some lenience. We need to keep a very close eye on this situation and be able to react quickly and alertly to new developments.
Finally, I would like to endorse what has been said by all those who emphasised the role that Turkey can and must play in resolving the situation in Syria, and I would like to ask you, Baroness Ashton, to consult with Turkey in a very close and coordinated manner.
(FI) Mr President, the EU wants to promote democracy and human rights in North Africa. It is just as important to create jobs and training placements for Africans, and the rules on fair and equitable trade are extremely important here. I would encourage attempts to establish fairer rules and, furthermore, efforts to motivate these countries to engage in closer cooperation among themselves.
The Commission wants to increase the support that we give to our southern partners by more than EUR 1 billion over the period 2011-2013. I would ask you, Baroness Ashton, what the financial instruments in the EU budget are, within whose framework the EU intends to channel this money, and what this money is supposed to achieve.
I am pleased that, in its resolution, Parliament recognises Turkey's important role as an intermediary and peace-builder in the Arab world. Turkey has acted in an exemplary fashion, not least because it has kept its border open to Syrian refugees. Coordination efforts with Turkey should be stepped up, especially with respect to matters of foreign policy, and relations cannot fully develop merely within the context of enlargement policy. Turkey must also be a strategic partner of the EU, not just a recipient country, and I think that the EU must be able to recognise Turkey's important role here.
Mr President, a properly negotiated two-state solution to the Israel-Palestine question would be the greatest catalyst to democracy, economic progress and confidence in the Arab world. Instead, the proposed unilateral declaration of statehood at the UN General Assembly by the Palestine Authority takes us in the opposite direction. It can only create more tension and deepen hostility. Will the High Representative/Vice-President use EU leverage to dissuade the Palestine Authority from this course of action?
By the way, I congratulate the governments of Turkey, Greece and the Republic of Cyprus for their robust action in thwarting the second of the so-called 'peace flotillas', which was, of course, just a deliberate provocation to violence.
Baroness Ashton has told us something of what the EU has been doing. I am not sure there is a lot to show for the EUR 4 billion being spent since 2007 on democracy and development in the Arab world.
In regard to Libya, the European Union has wasted a lot of time and money on its effort to foist an EU military mission on an unwilling international community. This mission never saw the light of day, but cost the taxpayer EUR 7 million nonetheless. All this is a distraction from the real effort. What a pity that more European NATO members have not contributed to the NATO Operation Unified Protector. I am sorry the Polish Presidency is not with us this afternoon. Why is Poland not contributing at least one of its three squadrons of F16 strike fighters to this NATO action?
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, I would like to ask how the speaker can possibly describe a peaceful flotilla - which I participated in along with two other MEPs - bringing humanitarian aid, medicine and reconstruction material to Gaza, as a provocation? How can he justify the sabotage by the Israeli regime of the Irish ship and of the Greek and Scandinavian ship that put the lives of 20, 30 or 40 people in danger - actions that, in my opinion, were carried out by the Israeli state?
Mr President, my colleague will know full well that the whole point of that first flotilla was to provoke precisely the response that it got. That is exactly what he wanted. These things are politics by confrontation: he wanted a violent reaction.
The blockade of Gaza by the Israeli authorities was perfectly legal under international law. It is quite wrong to say that humanitarian aid is being denied to the people in Gaza. So I am afraid that the whole basis for these flotillas is unfounded. What the honourable Member is saying - and indeed where he comes from, and the sort of actions he takes part in - is evidence of the real nature of the design of these particular political actions.
(FR) Mr President, Baroness Ashton, the demands for democracy, freedom and dignity of the peoples of the southern Mediterranean call for action from us here in Europe, their northern Mediterranean neighbours. We have taken too long to respond - or, in some cases, not to respond - to these long-standing needs, in keeping with the values that we preach. First Algeria, then Tunisia, Egypt, Libya, Syria, Morocco, Jordan: the people of the southern Mediterranean are reminding us of a longing to be able to live according to the universal values of equality, freedom and brotherhood.
The Union for the Mediterranean (UfM) might be the project on which our new relationship could be based, around common values of solidarity and respect for the law. However, the UfM has come up against Israel's policies, as it continues to flout international law and to colonise Palestinian territory. The UfM summit has been cancelled twice because of this. It is time we put our words into action and stopped applying double standards.
Baroness Ashton, will you dare to take action that will allow the Palestinian state to exist within its 1967 borders and lift the blockade on Gaza? The time has come to do this if we do not want to lose credibility in the eyes of our southern neighbours.
(EL) Mr President, serious developments have erupted in North Africa and the Middle East which are linked to the intensity of the struggle by the working, grassroots forces for social and democratic rights and to efforts to modernise the bourgeois regime of the countries in the region.
Unfortunately, imperialist powers and the international unions which those powers have established and which they serve are involved in these developments. One of these is the European Union, which appears to be extremely worried by these developments and is making desperate efforts to impose a new, more unfair and more repressive framework on bilateral relations with these countries. The proof of this is the pogrom against immigrants, the continuing imperialist war by NATO and cold-blooded murder of civilians in Libya, the consignments of military equipment from France and preparations to send a EUFOR mission to Libya.
At the same time, the core issue in the region is still the hypocritical stand being taken by the United States and the European Union on the Palestinian state and the fact that Greece and Israel have been engaged in systematic military cooperation to the detriment of stability and peace in the region.
I should like to condemn from this tribune the action taken by the Greek Government, which prohibited the peace convoy from setting sail for Gaza. This was a provocative and unacceptable action which undermines stability in the region and which has nothing in common with the feelings of the Greek people.
To close, I should like to call on all our Member States to recognise the state of Palestine at the UN General Assembly. It is time that the Palestinian nation gained its rights. The European Union and the USA must not support the occupation by Israel; they must not support this unacceptable infringement of basic human rights.
(The speaker agreed to take a blue-card question under Rule 149(8))
(PL) Mr President, I would like to ask the previous speaker if he is aware that Israel is the only democracy in this part of the world, that Arab citizens in Israel elect their representatives to the Knesset in free elections, that these representatives criticise the state in whose parliament they sit, and that nothing happens as a result. Moreover, I have a question for the previous speaker, who has campaigned so vigorously on behalf of the Palestinian state; is he aware of the activities currently engaged in by organisations forming part of the governing coalition in Palestine, which Europe considers to be terrorist organisations?
(EL) Mr President, my fellow Member is obviously unaware of the persecution to which members of the Israeli Knesset are subject when they call for the Palestinian state to be recognised and the persecution that these members suffer. They are members of the communist party and other progressive forces which do not enjoy the rights to which my fellow Member referred.
Secondly, how can Israel, which can indeed have a parliament, which can have political parties, which can have everything, be considered a democratic state, when it continues to illegally occupy foreign land? How can such occupation be considered legal when it has been condemned by the United States, by the United Nations in repeated resolutions, with repeated position statements, when it is now common ground that the existence of a Palestinian state must be recognised? Since when has the refusal to grant a state recognition, the recognition demanded by the international community, been a democratic right and example of the democracy of a country?
As far as the Palestinians are concerned, I beg your pardon Sir, we were here, it was the European Union that encouraged them to organise elections, they elected the people they wanted and then we decided we did not like the people they had elected.
(Applause)
(DE) Mr President, if someone had predicted a year ago that people in Islamic countries would be standing up for their dignity and that the wind of freedom and democracy would be blowing through the Arab world, many of us would have said that this was just an illusion and that we did not believe it. However, it has happened and we should be very pleased about it. Above all, it disproves the theory of the clash of civilisations which so many people believed in.
Peaceful Muslims who are working to achieve freedom, dignity and democracy are our allies. We have a political and moral obligation to give these people our full support and to show our solidarity with them. We must express our criticism of all those who are oppressing these people, whether it is in Libya or in Syria, and ensure that the oppressors are isolated. In this context, we also need a peace plan in the Middle East. We must not keep things as they are, so that the situation in the Middle East remains unchanged. We occasionally hear people saying that nothing must change, because the situation could become threatening. Freedom is never threatening.
We want the people of Israel to live within secure borders and we want the people of Palestine to live within secure borders. Both the Israelis and the Palestinians have their dignity. Anyone who is opposed to the unilateral recognition of the Palestinian state by the United Nations must be in favour of negotiations starting again with the objective of the state of Israel being recognised by the Palestinians and the Palestinian state being recognised by Israel and the international community. This will secure peace between Israel and the Palestinian state and it will also secure our relationship with the Arab world.
(The speaker agreed to take a blue-card question under Rule 149(8))
(SL) Mr Pöttering, you were a very successful President of the European Parliament and, I would say, an extremely deep-thinking one. I have the highest regard for you as a shrewd politician and I would like to sound you out on the following:
Would it not be appropriate if, for once, the European Parliament had a thorough debate on the Israeli-Palestinian problem, rather than us debating it on a small scale, along the margins of other debates? I think it is high time that we did so and that we paid proper attention to this issue. What is your opinion on this, please?
(DE) Mr President, I absolutely agree with Mr Vajgl. The problem, or rather the relationship, between Israel and Palestine has a significance that reaches far beyond the region itself, because it also touches on the question of how we coexist in a civilised world. If there is no peace between Israel and Palestine and if Palestine's right to secure borders is not recognised, then this will always weigh heavily on our relations with the Arab and Muslim world. That is why everyone needs to know that relations between Israel and Palestine have a significance that reaches far beyond the relationship between these two groups. I would very much welcome it if, for once, we could hold a proper comprehensive debate here in the European Parliament on these questions, which are political, religious and geographical in nature.
Mr President, I welcome the unconditional condemnation of repression made by the High Representative, Baroness Ashton, this afternoon and welcome the commitment, repeated this afternoon by herself and by Commissioner Füle, of more for more, which aims to make Europe an active player in the unanswerable process of democratic transition in the region.
In this debate, I ask for their response in three areas.
Firstly, do they agree with Amnesty International? The witness testimonies, videos and monitoring reports show systematic crimes of humanity in Syria - in excess of those recorded in Libya - and that therefore there should be no barrier to European countries seeking full referral of Syrian perpetrators to the International Criminal Court within the UN Security Council.
Secondly, will they accept that there should be full reference to international humanitarian law (IHL) following the May communication, and support for the EU guidelines on IHL in all of the follow-up actions in countries within the region? We seek to uphold the rule of law. There is no higher law.
Thirdly, I do not understand why, for the last recorded year, Europe exported over EUR 250 million of aircraft, military vehicles, small arms and light weapons to Libya, how the United Kingdom, until at least late last year, sold small arms, ammunition, body armour, assault rifles and tear gas to Syria, Yemen and Bahrain, and why Germany and Spain appear poised to sell battle tanks to Saudi Arabia. Do they really think this is consistent with the ban on selling weapons which could be used for internal repression? Should there not now be a freeze on all arms sales and security cooperation with all of the countries of North Africa and the Gulf, or is the Arab Spring really the spring for European machine guns, gunning down the democracy protesters that we say we support?
(FR) Mr President, Baroness Ashton, all eyes are naturally on Syria today, but they are also on Libya, where the situation is difficult, whilst we urgently need to rush to the aid of Tunisia and Egypt. The Deauville G8 summit announced that it would mobilise USD 40 billion for the period 2011-2015, half of which would be for Tunisia and Egypt alone.
Baroness Ashton, I would like to tell you that the time to help those two countries is now. It is now, before they hold their elections, that we must help them stabilise their economies and get their economies going again. There can be no democracy without development, and there can be no development without democracy. We urgently need to provide help, therefore, and to invest and stand alongside them. We also urgently need to equip ourselves with a more coherent partnership policy. We should re-examine our trade links with these countries and open our borders, for example, to products from Tunisia. This will also be a form of help and an opportunity to re-examine our immigration policy so that we create a European policy, instead of a policy that is merely the sum of selfish national policies.
Turning again to Syria: everyone has spoken about this, and yesterday Amnesty International said it considered the brutality of the repression to be on a par with crimes against humanity. I take this very seriously. Europe must clearly do more than it has done thus far. What we have done is good, but we need to reinforce sanctions. I think the silence of the international community is utterly to be condemned. Saying nothing is as good as handing out a licence to kill, and we cannot talk or negotiate with these countries without having first condemned what is going on in Syria at the moment.
It seems to me that we need to think about how the United Nations operates when it comes to crimes against humanity.
(Applause)
(PL) Mr President, Baroness Ashton, Commissioner Füle, this week, CNN showed a shocking amateur video in which a Syrian soldier opens fire on the cameraman, who was filming a demonstration. The clashes have lasted 16 weeks and claimed almost 1 500 lives, according to local humanitarian organisations. Twenty-eight people died during last week's demonstration in Hama, which was the largest since March. Reports that the authorities have dismissed the town's governor for trying to prevent the bloodshed are particularly shocking. The fact that refugees heading for Turkey are being prevented from escaping is also a violation of fundamental rights.
The international community cannot sit back and watch these blatant violations of human rights by the Syrian regime. We should therefore step up our attempts to ensure that a UN resolution is adopted condemning the actions of Bashar al-Assad. He is losing his legitimate claim to power, and I therefore agree with the position of the British Foreign Secretary, William Hague, who has said that the Syrian leader must reform his regime or step aside. We should consider stepping up pressure by extending economic sanctions, and also level charges in cases where human rights have been violated. It is also essential to provide assistance to the opposition and refugees. The extraordinary determination of Syrians in the fight against the regime deserves our full recognition and support, and bodes well for the resolution of conflicts in the future.
Mr President, brutal repression is being used to maintain a corrupt dictatorship in Bahrain. Dozens of people have been killed and thousands have been injured. Forty-seven doctors and nurses, including some trained in Ireland, now face military trial and are suffering torture. They are guilty only of treating those injured by the regime.
The United States' supposed support for democracy in the Middle East, about which we heard so much, has hastily been dropped and replaced by support for this brutal monarchy. This is because of Bahrain's strategic location and the presence there of the US Navy Fifth Fleet. US and EU-made weapons are being used to kill peaceful protestors. Disgracefully, Bahrain has taken a libel action against Robert Fisk and The Independent newspaper for daring to tell the truth about the brutal repression that has been unleashed.
In my opinion, the EU should cancel its cooperation agreement with the Gulf Cooperation Council. I demand an end to the oppression, and the immediate release of all opposition activists and imprisoned doctors, and I call for a united movement of workers and the poor to overthrow the dictatorship and create a democratic workers' and poor people's government.
(IT) Mr President, Commissioner, ladies and gentlemen, the situation relating to the so-called Arab Spring in many ways risks turning into a cold winter and the concern that many of my fellow Members have expressed is along these lines.
This morning, in an excellent speech, Mr Tusk even hinted at the possible development of the Neighbourhood Policy. He also hinted at the issue of the crisis in the southern Mediterranean and spoke of measured and reasoned intervention.
I should like to suggest going beyond this reasonable caution, for one simple reason: when we intervened in the crisis in the Soviet bloc countries, our intervention was probably early and positive, and the consequences could be seen. When we intervened in the crisis in the Balkans, we waited too long, we hesitated too long, and the consequences were tragic. Today, if we do not give consistency, muscle and resources to action that shows that the axis of the crisis in recent years has shifted from east to south, we will not manage to fully understand how eager the people of the southern Mediterranean are for justice, development and peace.
I believe that you can do so much to achieve this objective and that you can also appeal to the Polish Presidency so that the efforts we make in the coming months can be productive.
(DE) Mr President, unfortunately, enough is not enough, Baroness Ashton and Commissioner Füle. You have done a great deal in the region, but the pressure on Syria needs to be stepped up. Support for all democratic forces and their security needs to be guaranteed with more follow-up pressure. However, the people there must also have economic prospects. That means that a development plan needs to be prepared for the individual countries and for the region as a whole. We need to open our markets and support refugees. That will cost a great deal of money. However, anything is far cheaper and more sensible than more violence and hostilities.
That makes Germany's delivery of Leopard II tanks to Saudi Arabia even more incomprehensible. Mr Westerwelle and Mrs Merkel, have you not noticed the revolutionary changes in the region? Do you not know that these extremely strong tanks can also be used against democratic movements in the country and to put down rebellion? Germany holds the Presidency of the UN Security Council this month. What does Germany hope to achieve through its Presidency when it is delivering tanks to the crisis region? This cannot be described as an active peace policy. Libya sends its best wishes, Mr Westerwelle. We must pull together to stop Iran. Leopard tanks will not stop nuclear weapons. That, too, needs to be stated clearly.
Baroness Ashton, please use all your influence and all your powers to prevent this deal. There is a nice Latin saying: pecunia non olet - money does not stink, however, these billions of euro certainly do.
(IT) Mr President, Baroness Ashton, Commissioner, ladies and gentlemen, the impression is that we are having difficulty bringing together all the possible instruments and making even small but tangible gestures.
We have: political dialogue, trade policy, development coordination, immigration policies and humanitarian aid with separate managers, procedures and budget lines and sometimes Europe picks a card and uses the policy it likes the most, but we need to pursue every option to help whoever is most deserving and to update all the instruments.
For example, trade with Egypt and Tunisia cannot continue with the same agreements for other countries in the region. A Mediterranean development bank is needed or, alternatively, the mandate of the European Bank for Reconstruction and Development could be extended, just as the European Investment Bank can finance small enterprises in Moldova or in Ukraine, but not in Egypt.
The Organisation for Security and Cooperation in Europe and the Council of Europe reach the Caucasus and Central Asia, but there is no Mediterranean integration cooperation organisation. What initiatives do we intend to adopt in this direction? Is Parliament currently asking for a specific Erasmus programme for the Mediterranean and why is the Commission not rolling out this initiative immediately? An Arab employee of a multinational can obtain a visa for Europe, but a small Tunisian entrepreneur who wants to sign a contract cannot.
High Representative, it is up to you not to waste any initiative and to consistently bring together all our actions from the many European Union bodies, otherwise, the change will take over and inspire the Mediterranean, but it will not have inspired us.
Mr President, tens of thousands of people died in Iraq in the quest for democracy following the toppling of Saddam Hussein, but I fear the current government in Baghdad is not providing an ideal role model for the democratic process for other countries in the zone. Assassinations, suicide bombings and rocket attacks continue daily. Corruption is endemic, the citizens have limited access to drinking water, and electricity supplies are restricted to about six hours a day, while temperatures just now rise to above 50 °C. There are few jobs, and there is massive unemployment.
The Erbil Agreement, which was supposed to create a government of national unity, has never been implemented. Prime Minister Nouri al-Maliki alone controls the army, security and intelligence services, and such power has been abused repeatedly, most clearly in the massacre of unarmed civilians in Ashraf on 8 April. Baroness Ashton, can I thank you for all the work you have done on Ashraf, but please support the resettlement plan proposed by this Parliament. Time is running out and we must not risk another Srebrenica.
(ES) Mr President, Lady Ashton, I share your view that the EU must give its attention as a matter of priority to the southern Mediterranean, which is going through a period of extraordinary changes. I am delighted that the recent referendum in Morocco has adopted the reform promoted by King Mohammed VI. It would be good if changes at a constitutional level were accompanied by reforms in economic and social matters in order to reduce inequalities.
Contrary to what is happening in Morocco, we are receiving bad news from Syria and, unfortunately, the end of the Gaddafi regime has not yet been brought about in Libya. We must remain involved in these processes, and also in Egypt and Tunisia. It is very important that we go along with the changes that are taking place in the region and we must ensure that the values of liberty, justice, democracy and respect for human rights, including freedom of conscience and religion and also gender equality, prevail. Positive conditionality or, what amounts to the same thing, the more for more strategy, should assist this as well as strengthen relations with civil society.
Ladies and gentlemen, I am concluding. I hope, moreover, that the Union for the Mediterranean is finally able to act after a period of paralysis. Furthermore, as of yesterday, it has a new Secretary General, whom I wish success in the complex management of the Union. Let us hope that projects identified some three years ago can be set in motion and so contribute to improving the economy in the Mediterranean countries.
(FR) Mr President, Commissioner, ladies and gentlemen, I am even wearing a flower-patterned shirt to symbolise the Arab Spring. Who could have expected, a few months ago, this wind of change energised by the universal values of democracy and which is now blowing on the southern shores of the Mediterranean and more widely on the Arab world? No one. Certainly not most European leaders who have been urging us for years to enter into agreements of all kinds with dictatorial regimes for the sake of Europe's interests.
Today, I say to myself that it is never too late to show courage and dignity - the courage to say to our people that there is no Muslim horde about to sweep across Europe, but that there is a young population who, paying with their blood, want to see democracy irreversibly established, and want Europe to be a partner who helps them, so that the rule of law is no longer an illusion but becomes a reality.
Tunisia and Egypt are currently in a situation of emergency. There is not enough time here for me to give an overview of the countries where there are uprisings. However, I do want to vigorously condemn with all my heart, here before you, the atrocities committed by the Gaddafi regime in Libya and the Bashar al-Assad regime in Syria.
Naturally, this condemnation is directed at all countries where the word 'repression' is opposed to the word 'freedom'. In moments like these, even if history is sometimes cruel, the international community - of which you are one of the dignitaries, Madam - should react so as to show support to and solidarity with the peoples who have taken up the struggle, but also to condemn in the strongest possible way, and in all instances, all these contemptible regimes and all the countries that do not comply with international law or with United Nations resolutions.
In your communication of 25 May, you mentioned this support. I know that this is one of your priorities. However, I urge you, Baroness Ashton, even if this means devoting all your energy, to move from appeasing words to constructive solutions. I would not wish to see, as the only response to this Arab Spring which is changing the face of the world, a European winter where narrow-mindedness sets in, borders close and walls come up.
(FR) Mr President, Baroness Ashton, Commissioner, the Syrian people no longer trust Bashar al-Assad. This revolution started - as has been widely acknowledged - as in Tunisia, Egypt, Libya and Yemen, in the name of dignity, freedom and democracy. Obviously, this has nothing to do with the fundamentalism that was so much talked about and feared.
These revolutions are clearly inspired by the notion of a secular state and by the thirst for freedom of a youth that wants to be in control of its own destiny. The pressure that we exert should therefore be effective. At present, it is merely rhetorical. To my mind, it is not effective enough. We need to go beyond virtual posturing. Baroness Ashton, I am aware of the limits of diplomacy; I know that it is difficult to set a common position for the 27, but I also know that you have the ability, if you are so inclined, to propose a slightly more radical measure for instance, that would entail asking the 27 Member States to send back the Syrian diplomats serving in Europe. What is more, this request has been formulated by the Syrian opposition. I believe this could send a strong signal, which, in my opinion, could perhaps be a little more effective.
Naturally, I would also like to ask you to pass on this request for an international independent investigation commission and finally - this has been aptly said by Mr Pöttering and by others, especially Mr Brok - I think that you cannot ignore the strong link in terms of opportunity that exists between what is happening in the Muslim and Arab world and what should be happening in the Middle East. I believe that we now have a chance to make progress in resolving the conflict in the Middle East in a decisive way, by putting pressure on both parties. I did not like the heated discussions by the spokespersons of each side.
(Applause)
Today, what we need is to try and find a compromise and an agreement.
(The speaker agreed to take a blue-card question under Rule 149(8))
(FR) Mr President, my colleague, Mr Michel, has just touched on a very interesting idea which is aimed at isolating Syria on a diplomatic level. Among other things, he suggests sending back all the Syrian ambassadors in Europe.
I would like to ask Mr Michel whether it might be appropriate to put the same proposal to the United Nations Security Council, in order to have greater impact on the regime in Damascus?
(FR) Mr President, when I put forward this proposal, it was obviously so that it could be applied by the United Nations as well, but I think that a first step would be to do this at European Union level. At any rate, this is a proposal that would have the benefit, to my mind, of making our Member States face up to their responsibilities in relation to isolating Syria in this way, which is necessary.
(PL) Mr President, ladies and gentlemen, there is something amazingly optimistic about the events we have witnessed this year, and this is what I should like to start by talking about. If we had asked experts on North Africa at the start of the year, they would have been able to tell us that the dictators in that part of the world could sleep peacefully. On paper, everything looked quite safe, with the army and the security services, everything under control. Yet a wave was started by one young person who quite simply set himself on fire as a sign of protest against the evil, which proved that those who said that the Arab world and our Muslim brothers were not mature enough for democracy and did not deserve democracy were wrong.
Today, we are witnessing something incredible. Our Muslim brothers are dying for democracy, and they are giving up their lives to be free. I therefore think that it is our particular moral duty to help these people. I will not echo the criticisms of Baroness Ashton, since I believe that the European Union has done a great deal in view of the complex conditions in which it is working, although it is always possible to say that we could do more. The European Union has done a great deal in order to show our brothers living in that region that the European Union supports them.
(RO) Mr President, I would like to begin by congratulating the High Representative for her involvement in tackling the various situations triggered by the wave of freedom which has been sweeping along the southern shore of the Mediterranean for more than six months. On the other hand, I want to talk about the bigger picture in today's debate - the situation in the Arab world and North Africa - to emphasise the need to make a clear distinction between the different change processes taking place. In Syria, Yemen and Bahrain, violence has certainly been the main response, with all the necessary overtones, to the demands expressed by the general population for change and, at the very least, democracy.
I hope, just as I believe that we all hope, that the authorities in these countries will understand that there is no option other than a process of genuine transition to democracy. Violence will not win the day.
In this context, I would like to highlight, on the other hand, the example of Morocco which, in this respect, is extremely significant, proving that a peaceful transition to democracy is possible. In this respect, too, I welcome, as did my colleague, Mr Millán Mon, the result of last Friday's referendum, in the hope that an extensive reform programme will be introduced and that, in contrast, the Moroccan parties will play a bigger role in modernising the country.
Lastly, I would like to mention the situation in Algeria where the authorities have launched a constitutional reform process and to stress that it will be impossible to avoid the risk of violence unless this is an inclusive process.
I would like to end, if I may, by mentioning the proposal drafted by Mr Rinaldi earlier about the request made to the Commission to create a European Erasmus programme. There is a written statement about this and, unfortunately, we have very few ...
(The President cut off the speaker)
(PT) Mr President, China and Russia veto action on Syria on the UN Security Council, thereby encouraging the Assad regime to continue the massacre. Germany, the United Kingdom, France and other Member States sell arms to Saudi Arabia and turn a blind eye to the repression in Bahrain and Yemen. At least in Libya, the UN Security Council has lived up to its responsibilities, but - I regret to say - our Europe risks not being involved, despite your efforts, Lady Ashton and Commissioner Füle.
Instead of acting unilaterally or in a limited way under the umbrella of the North Atlantic Treaty Organisation (NATO), European Union Member States should have launched a common security and defence policy mission a long time ago, to help impose the arms embargo, control borders and, above all, protect civilians. If EUFOR Libya were operating jointly with NATO, perhaps the Libyan people would already have overcome the impasse threatening so many lives in Tripoli and other cities still controlled by the dictator, Colonel Gaddafi.
As we asked in this resolution, the European Union should urgently make a part of the frozen funds available, so that the National Transitional Council can respond to the basic needs of the population under UN supervision. This could determine Libya's future, Lady Ashton. In the post-Gaddafi period, Libyans and the international community will expect Europe to do everything it can to help equip the transitional government with democratic political power and civil society, and to support the electoral, constitutional, judicial, administrative and security reforms needed to build a democratic Libya. The European External Action Service must prepare itself now for this great challenge on our doorstep.
(SL) Mr President, the situation in the Arab world remains explosive and it varies from country to country, as we have heard here today. It is, therefore, much more important that the European Union, as an immediate neighbour, plays as proactive a role as possible and that, in the absence of a broad programme of stabilisation or of an integrated plan for the Mediterranean, it contributes to the building of new democratic state institutions and the network of civil society.
I believe this is an appropriate moment, Lady Ashton, to thank you and to express a few words of praise for your recent actions and statements. However, I also have to say that ... that it seems like a particular paradox that Germany should want, at this very moment, to sell two hundred state-of-the-art tanks to Saudi Arabia. This is a country which has used armoured personnel carriers against its own neighbour and which is undoubtedly very likely to use these tanks even against its own people.
High Representative Ashton, it is imperative that we develop a strategy and anticipate the next steps. When it comes to the question of war and peace, we should not improvise. Diplomacy should be faster and more efficient in finding peaceful solutions. We should offer our ...
(The President cut off the speaker)
Mr President, it is quite clear that the Arab Spring simply would not have unfolded in the way that it did if it were not for the part played by modern technology.
I am keen to explore, in terms of the overall programme of packages that we are putting forward, what we are going to do to focus on raising awareness of the role of online activists inside and outside Syria, in particular, as the situation there unfolds.
There are Syrian protestors, and people are ensuring that those voices are being heard. These online activists are connecting anti-government protestors in Syria and rallying support for the protest through social media networks and websites. They are using Skype to call protestors across the country and social media to stream live images to upload onto YouTube.
This is particularly important, because they are providing news feeds and video uploads to the media in the absence of foreign journalists inside Syria. From a human rights perspective, these activists are subject to aggressive actions by Syrian security services, including spamming and hacking into their social media.
(IT) Mr President, High Representative, Commissioner, ladies and gentlemen, we have understood that there are countries in the Arab world and in North Africa that need us.
Public opinion demands that Europe be in touch with this wind of liberty, this eagerness for dignity, and it is a demand that is made of us and when I say 'us', I mean Europe. It is right for Europe to ensure that the international community is present, but that demand, the demand from these countries, is to 'us' directly.
We can rightly undertake every diplomatic effort so that the international community intervenes, but it cannot intervene if Europe does not have a policy for the Mediterranean. We must strengthen this will to have a policy for the Mediterranean. It is said, and has been said very well, during the debate on the Syrian issue: 'let us meet Turkey'. However, Baroness Ashton, we must have a clear idea of our relationship with Turkey, and it cannot be an intermittent relationship.
One day, we want it to be close to us and the next, we do not want it close to us; this is not feasible. Europe needs to be clear on its relationship with Turkey and today, we understand how important it would have been in the past to bet on Turkey ...
(The President cut off the speaker)
Mr President, Yemen is not a country that often attracts much attention in this House, but its importance in the Middle East and for maintaining the stability of that region must not be underestimated. Yemen needs support if it is to avoid becoming a failed state. Al-Qaeda already has a strong presence there, and there are at least two secessionist movements trying to rip the country apart.
If Yemen is allowed to fail, then the consequences are dire, not just for Yemeni citizens, but for us all. Whilst I do not think it is wise for us to lecture other countries on how to run their internal affairs, it is abundantly clear that President Saleh has lost the confidence of his people. He has no role in his country's future and the best thing he could do would be to stand down.
Baroness Ashton, we should support and welcome the efforts of the Gulf Cooperation Council to negotiate a peaceful transition of power to a new interim government. We must do all we can to ensure that Yemen does not become a second Somalia.
Mr President, I want to congratulate the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the work that has been done during this period of very complex events in the Arab world and North Africa.
I also want today to raise concerns about the repression of children in Syria, which reached a new level of horror with the release at the end of May of a video showing the body of Hamza al-Khatib. Hamza was only 13 years old. He was arrested among other protestors in Saida on 29 April 2011. A month later, his body was returned to his family, and it was obvious that the boy had been through severe torture during his detention. It was reported that he had injuries and burns consistent with the use of electric-shock devices. His eyes were swollen and black. He had been shot through both arms. His neck was broken. He had suffered genital mutilation.
The case of Hamza is not isolated. Alarming reports, testimonies and footage reveal that a significant number of children in Syria are being arrested, detained and subjected to various forms of torture and degrading treatment. We ask - through this resolution here today - for the urgent release of all the children arrested and detained in Syria, and we must also give urgent consideration to ways of supporting these children and their families in the near future.
(ES) Mr President, Lady Ashton, congratulations because you have managed to set the initiatives that you announced in the last debate into a coherent strategic framework which ranges from reform of the Neighbourhood Policy to real diplomatic actions on the ground, some of which you have already detailed, and out of which I wish to highlight the naming of your Special Representative for the Mediterranean, Bernardino León, who has twenty years of experience of active diplomatic activity in the area, and the backing and support of said area.
I wish to acknowledge, therefore, the effort that you and your team have made and you also, Commissioner Füle, to adapt foreign policy to the new scenario, to support with determination and respect the changes in the Arab world, and I hope that the Member States will accompany you on this road.
For decades, the EU focus on the Mediterranean has met with criticism because neither the political will nor the means existed to achieve the proposed objectives of peace, stability and prosperity.
Now there is political will and there are also the means to support these reforms, because political reforms will not be capable of being carried out without economic reforms.
On the Committee on Foreign Affairs, we have supported these new funds for the Mediterranean, but they must not be allocated to the detriment of other, equally important aspects of EU foreign policy.
Further, within the framework of conditionality, I think that it is right to acknowledge the peaceful reforms undertaken in Morocco, Jordan and Algeria. In Morocco, in addition to the referendum, the setting free of 190 political prisoners, nearly all Islamists but also some Sahrawi defenders of human rights, is worthy of note.
Of course, we must also support Turkey for its role in the Syrian refugee crisis and very much take into account its ability to enter into dialogue with its neighbouring countries, including Iran, and the political and socio-economic model that it represents for many of the Arab countries in transition.
There are dictators who cling to power despite the risks of social breakdown and even civil war. There will not be for Syria another scenario like that of Libya, and we understand and share ...
(The President cut off the speaker)
Mr President, no doubt Members are aware of the horrific campaign of rape by forces loyal to Colonel Gaddafi during the siege of Misrata and elsewhere in Libya earlier this year. I want to speak for the hundreds, if not thousands, of women who have suffered this brutalisation and continue to suffer physically and mentally from their assault.
Eyewitness accounts and reports suggest that the abuse was widespread and systematic. In one refugee camp alone, humanitarian workers found over 250 women who would cautiously speak out about their ordeal. This is a truly astonishing figure, given the stigma attached to rape in Libyan society. Not only do these women have to deal with the trauma of abuse, but they are then compelled into silence for fear of shaming their families.
The accounts of those women in Libya confirm our worst suspicions about the nature of the Gaddafi regime and the true scale of the atrocities he is willing to subject his people to in order to cling to power. The use of children as human shields, snipers that indiscriminately attack civilians and now the use of rape as a weapon of war are tactics of a true despot. They are a powerful reminder to the international community that taking action in Libya was the right and the proper thing to do.
Under the leadership of NATO, we must remain resolute in our determination to protect and support the Libyan people in the pursuit of democracy and bring to justice those responsible for the atrocious crimes being committed against her citizens.
(EL) Mr President, Baroness Ashton, you have taken a correct position on the issue, but where there is good, there is always better. For many years, we have turned a blind eye to terrible regimes, considering that the European form of democracy did not perhaps suit those regimes.
However, the society of knowledge and information is the biggest social revolution of all times for the repressed and the poor and no one can stop this revolution.
Europe needs to stand by the repressed. Take other measures, Baroness Ashton, declare the leaders in Syria and other countries, such as Libya, personae non gratae. Call on the Member States to recall their ambassadors. Do things which do not need the Security Council because, if you wait for the Security Council for Syria, it may be too late.
(NL) Mr President, I am very worried by the situation in Syria. Just this morning, 18 people were killed and 40 wounded in the city of Hama. The city was besieged by the Assad regime's tanks and armoured vehicles. That is just today, and just one city. The violence is also carrying on at full throttle in other locations throughout the country. The Syrian authorities have sealed the borders with Turkey and Lebanon. The villages close to the border are besieged. Thousands of refugees have crossed the border into Turkey and thousands more are waiting to do the same. As it stands, these people are trapped like rats. Turkey has promised to accept the refugees and it is up to the EU to offer this candidate State for membership of our Union all the help we can, and to do so quickly. There are also refugees who have returned to Syria. All trace of hundreds of these refugees has disappeared.
I would like to ask the High Representative to push for the lifting of the siege of the towns and villages in question and for direct and unfettered access for humanitarian organisations and journalists. The people are standing up for their own rights. They have lost their faith in the regime. They want democracy and change. There are opposition parties, and they must be given the chance to participate in free elections.
Baroness Ashton, will you bring pressure to bear so that the situation in Syria is referred to the prosecutor at the International Criminal Court? Do you think that the UN will adopt a resolution in order to bring this about? Will you put your weight behind this idea on behalf of the European Union?
(RO) Mr President, I, too, would like to welcome the speech made by the High Representative against the backdrop of the tightening crackdown across Syria. No guarantee was made in President Assad's speech of an open, committed dialogue with representatives of the country's civil society. Echoing the message of the Arab Spring, the population is demanding specific reforms and the creation of genuine democracy. However, the authorities have not appeared to be receptive to these calls so far. There are continued reports of cases where anti-government demonstrations are being stopped and illegal arrests being made. The right to freedom of expression is being monopolised by those who are loyal to the regime. Syria needs a national strategy to get it out of the political crisis it is in. It is vital to involve its citizens in this process so as to achieve a viable, long-term solution.
In the case of Yemen, the population has been demanding for days a change of regime and the establishment of genuine democracy. Repeated appeals have been made to abandon the transition period. I welcome the intervention from Saudi Arabia as a mediator as it provides a regional solution to the instability.
As a leading global player in the protection of human rights, it is the EU's duty to get involved in protecting young or fledgling democracies such as those in Syria and Yemen.
Mr President, there is a continued occupation by Israel of Palestinian territory beyond the 1967 borders, and a failure to find mutual agreement on final status issues, which would end the conflict between these two proud peoples. Untie that knot and you release the potential of the Arab Spring. Palestinians are entitled to their own democratic state; to have their sovereignty respected by Israel and by the world; and to be secure from attack. These are principles that the European Union and the United States endorse in practice for Israel, but only in principle for Palestine.
As democrats, we have an obligation to support the implementation of these rights for Palestinians, too. There is no contradiction between starting negotiations on final status issues while acknowledging these principles in practice for Palestine at the United Nations in September. The two things could, in fact, be mutually reinforcing.
Lady Ashton, I welcome your strenuous efforts to get negotiations back on track and I wish you success for your initiative with the Quartet on the Middle East next Monday. Gazans need more than humanitarian aid. They need a normal life, they need jobs and they need to be released from their open-air prison, and achieving these things would, I believe, ensure their support for a negotiated settlement. As regards Hamas, I urge the Quartet to listen carefully to the 24 former prime ministers, former ministers and peace negotiators - some of whom participated in the Northern Ireland process - who have urged it to consider the conditions it has applied to Hamas as goals rather than preconditions. They have advocated that, at least to start negotiations with Hamas, it should be sufficient that they adhere to a ceasefire and to the principle of non-violence.
Mr President, I would like to express my appreciation for the constitutional reforms in Morocco and Algeria, which are a peaceful demonstration of hope for the whole region but, unfortunately, are in sharp contrast to the recent bloodshed in Egypt, Syria and Yemen. At the same time, as a participant in the political process of democratisation in Bulgaria, I share the anxiety of opposition parties in Morocco and Algeria that the proposed reforms might fall short of bringing the much desired change. Allow me to borrow some wise words from Otto von Habsburg, who once said that the essence of a country lies in citizens' freedoms and legal order. Systems of governing, whether monarchies or republics, are just solutions that abide by these principles.
Governance based on legality is the most acceptable system that suits human needs. Let us remember that the Arab Spring was at first inspired by the story of a Tunisian street vendor whose basic human right to dignity was violated in public.
The democratisation experience of Eastern Europe shows that democracy is not a single act but a constant process that goes well beyond simply calling elections. Democracy cannot be imposed. Democracy needs to be fully yearned for and protected by the whole society. We need to stress, also, that democratic changes are irreversible only if they guarantee the economic prosperity of a critical mass of people. The under-developed private sector of each of these countries also undermines the educated and active population. The European role in the process is not just to inject money but especially to provide know-how.
Mr President, the EU has shown clear support for all forms of uprising against all forms of undemocratic regimes, but our support has to be very tangible. All the people have to feel our assistance. Yes, the EU imposed restrictive measures on persons in Syria, but it did not go far enough. Our policy in Libya is crucial and effective, but we have to do more.
Allow me to mention only a few examples. We have to stop all supplies of military equipment to the undemocratic governments in the region. We have to change all instances where we use double standards. Of course, we have to be very careful not to support the forces and movements with Islamist ideology.
As regards cooperation with Turkey, Turkey has shown its really effective support for democratic changes in the region. We have to appreciate not only the humanitarian assistance for the Syrian refugees, but clear statements from Turkey against Mubarak, Gaddafi, and now against the hardliners in Syria. We have to involve Turkey more. The Palestinian-Israeli peace process is a conceivable part of the regional solution.
We have to have a united Europe in position. Calling for an urgent relaunch of negotiations is equally important so as to avoid a European split on the UN vote. I hope, Baroness Ashton, that you will be successful in this process.
(SV) Madam President, one day, when we are debating the situation in North Africa and Syria, as we are doing today, we will have to acknowledge that we have placed stability above democracy and have been satisfied for there simply to be stability in the countries in this region. We have been slow to act, and now we have learnt a lesson. We know deep down that there will be no stability if it is not rooted in democracy. I think we should acknowledge that we have learnt a lesson. When we talk about Syria, we should, in fact, resist contemplating whether it would not be even worse if President Assad were cast aside. The truth has to be that President Assad no longer has any legitimacy, whatever we may fear in terms of a period of chaos.
I believe that people seek democracy. They want personal integrity. Even if we did not expect this to happen in North Africa in those countries that we have discussed in the debate today, we know deep down that sooner or later, people in general will succeed in reaching a situation where they can feel free and respected.
I would also like to emphasise what several people have said: let us involve Turkey more in this discussion. Historically speaking, Turkey has been a very significant country. From an economic and foreign policy perspective, it is a superpower that is growing, and therefore we should count on Turkey and not behave as if it is not a significant player.
(EL) Madam President, following events over recent months in North Africa and the Middle East, we need to show that we are up to the job. The demand for freedom and democracy, the demand for rule of law and respect for the human rights and fundamental freedoms for which these countries are fighting, are precisely the foundations of the European construct.
The massive danger today, several months after the uprisings started, would be to demonstrate that, as a Union, we apply double standards to these major events. Following the inability of the European states to take a uniform stand on the question of Libya, the Union is being extremely hesitant on the question of Syria, a country in which the bloodshed has exceeded all precedents.
The European Union should immediately demand the removal of the accessory in crime, Bashar al-Assad, who, despite his pronouncements, continues to massacre the country. It should also be noted that there has been no proper condemnation of the intervention of foreign forces in Bahrain. The Union cannot turn a selective blind eye to military intervention.
We need to send a clear, strong message, which illustrates our determination to support the fight for democracy in these countries, and to speak out with one voice against repression and violence at this very crucial time.
(FI) Madam President, Commissioners, democracy is now required in the Arab countries to take the place of authoritarian governments. The political system in many of these countries, however, is very undeveloped, and, unfortunately, there are no true democratic leaders emerging. The alternatives for the future in these countries are, at worst, military rule or extreme Islamist regimes, and certainly not the democracy that all of us here so badly want to see. Fortunately, though, recent developments in Morocco and Tunisia offer a small hope of improvement.
The forthcoming parliamentary elections in Egypt, in particular, are crucial in many ways. If the Muslim Brotherhood comes to power in the country, they are not going to bring peace: instead, they will jeopardise the entire peace process in the Middle East and, for example, Israel's right to exist. In Syria and Libya, terrorism is also a major threat. Syria still has close relations with Iran, from where weapons are also transported to the Hezbollah in Lebanon. That is why it is extremely important to bring a resolution against Syria in the United Nations.
Human rights abuses have increased in Arab countries in connection with the uprisings. Furthermore, recently, in a letter sent to the Commission and the Council by four organisations representing Algeria, there was an appeal made for the Union to give more attention to the serious breaches of freedom of speech and religion that have taken place in that country, including the closure of Christian churches. Commissioners, I hope that the European Union will show determination and duly intervene in cases like these.
Madam President, 'Europe has never been so prosperous, so secure nor so free' is the opening phrase of the European Security strategy of 2003. That is only eight, not 50, years ago. We were wrong to ignore the fact that stabilising our neighbourhood - something on which that happy condition depended - is a relentless task in need of constant monitoring. From that standpoint, it has to be said that we failed.
Despite our extensive set of programmes and policies undertaken over a number of years, the region, rather than being stabilised, exploded, because we committed two strategic mistakes. We approached the entire effort mainly bureaucratically and we talked only to the people in power, avoiding deeper probing into those societies. Then, how did we react when all was suddenly in flames? With a lot of effort and some luck - the new reality coinciding with our Neighbourhood Policy review - we managed to put in extra money, directed more effectively towards the real needs of these societies in profound transformation, while establishing contact with the emerging leaderships there.
However, let us not fool ourselves: we are in for a huge, long-term effort of supporting state-building, which requires a strategic rather than a bureaucratic approach, and the end of which, we hope, will be a more balanced and intimate relationship with these regions, without our customary arrogance of appearing to know best what others really need.
(ES) Madam President, Lady Ashton, Commissioner, ladies and gentlemen, I am going to refer to the case of Libya in particular. Among all the Maghreb countries, the situation of Libya seems to me especially worrying since it is at the gates of Europe and has abundant oil reserves. We have been at war a long time and the situation appears to be stagnating.
I believe that the EU should do everything possible to achieve two objectives: that Colonel Gaddafi leaves the country and, also, that Libya enjoys a stable situation and becomes a democratic state, and does not run the risk of degenerating into a failed state which could be infiltrated by al-Qaeda, which would be a very dangerous and worrying situation for Europe.
Furthermore, an ungovernable state, the massive return of emigrants to their countries of origin and, above all, of armed Tuaregs, could cause a conflict situation in the neighbouring countries. Libya is an Arab state but, above all, it is an African state, and I think it is very important to take into account the opinion of the neighbouring states of the Sahel in connection with this country's situation.
If we are not capable of getting rid of Gaddafi and bringing this war to an end, maybe these countries have proposals that we should listen to.
(EL) Madam President, Baroness Ashton, Commissioner, as a result of the rapid political developments in the Arab world, the international community and, first and foremost, the European Union, now faces two crucial dilemmas:
Firstly, how to support the demand of people in the Arab world for freedom and democracy without, at the same time, upsetting the stability of an extremely important area of the world from Morocco to Yemen and putting international security at risk.
The second dilemma is how to avoid a policy of double standards when it comes to protecting human rights in those countries, in all the Arab Spring countries, given that the situation in these countries differs from one country to the next.
Unfortunately, so far, no solution has been found to either of these two dilemmas. Thus, the situation in the Arab world looks like an equation with no constants, just numerous 'x' factors.
We therefore face a huge challenge. I recognise that the newly formed External Action Service is literally undergoing a baptism of fire under extremely difficult circumstances, such as in Libya. However, that cannot be the reason or pretext for not demanding a faster response, more efficient coordination, better action planning and a European voice.
The slow-burning and lacklustre reactions of the international community and of Europe to the barbarity of the Assad regime are, unfortunately, provoking feelings of indignation and shame. This is a policy of double standards at its very worst. This policy must be changed.
(IT) Madam President, ladies and gentlemen, political and intercultural dialogue remains the best approach to restore calm among citizens in the Arab world, who are today experiencing chaos and turmoil.
Short-sighted tyrants and sometimes religious fundamentalism have led to violence and disorder, but also revolutions that are freeing some territories from these ferocious and vicious tyrants, who are often incapable of listening to the voices of their people. The summit of dissidents in Syria in recent days, testifies to the possible turn towards a national dialogue that we trust can bring about a new and more fruitful relationship between the opposition and President Assad.
The unresolved issue of the Middle East does not lessen the complexity of a time that sees other conflicts looming between Syria and Turkey and problematic regulation of erratic migratory flows to the West. Even in Lebanon, the climate has greatly deteriorated and all this affects the stability of the area. We are not talking about Libya because others have done so.
There are though, surprisingly, positive signs: in Morocco, the referendum that has just taken place indicated 98.5% in favour of constitutional reform, and a very high percentage, 72%, of the population voted. This is the road to take together towards an improved, more fruitful and more clear-cut Neighbourhood Policy.
(MT) Madam President, next week, the European Parliament is going to send a seven-member delegation, headed by myself, to the border between Libya and Tunisia. Our aim is to visit the refugee camps at the border, such as those at Shusha and Ras Jedir, since we all know that around three-quarters of a million people fled the civil war in Libya.
We are going to check out the conditions at the camps and speak to the refugees so as to gauge the effectiveness of the humanitarian aid given by the European Union. We are also going to assess the refugee situation in Libya and Tunisia and try to gauge how this could affect the exodus of immigrants to our European countries.
The delegation will also have the opportunity of meeting the Tunisian Prime Minister and other ministers within the transitional government of Tunisia. In fact, this will be the second occasion when the European Parliament has been present in Tunisia over the past six months since the fall of the Ben Ali regime.
What has happened and is still occurring in Libya is criminal and it comes as no surprise that the International Criminal Court has issued an arrest warrant for Gaddafi. The Libyan people only want the freedom and democracy that we already prize. I hope that we will soon see Libya on track towards democracy, as in Tunisia, and if this happens, we will lend Libya our full support.
(IT) Madam President, ladies and gentlemen, the Syrian poet, Adonis, has written an open letter to President Assad in which he addresses the President and says that no one believes that democracy can be instituted in Syria immediately after the fall of the current regime; rather, it is unbelievable and unrealistic for Syria to continue the systematic violence to re-establish order. He adds that that is the problem and that it is necessary to lay the foundations of democracy from the outset, now, and not tomorrow. He then says that, on the other hand, without democracy, there will only be a retreat to the abyss.
The 'abyss' the poet is talking about is growing larger every day in Syria: people filming are being shot, children of even 11 years of age are being imprisoned, some army officials are starting to become discontented and starting to desert. Many would follow them if they could more easily cross the borders with neighbouring states. Even today, the Corriere della Sera, in analysing the situation in Syria, states that in Syria, the protest is not abating, Assad is not stepping down and the world does not see.
Baroness Ashton, Europe is the only institution that can show the world what is actually happening; it is the only institution that can make a real gesture, that can help, but, above all, provide a prospect for the future. It is time to invest in the Mediterranean, thus choosing to envisage a world of peace and stability for the future. It is time for courage and for the European flag, as Adonis told us, to fly in Benghazi as a sign for the whole Mediterranean region.
(EL) Madam President, Baroness Ashton, Commissioner, a short while ago, in the spring of 2010, I and colleagues from the Committee on Civil Liberties, Justice and Home Affairs visited Syria to discuss refugee resettlement. I recall that last year, we passed resolutions on this issue in Europe.
We established while we were there that Syria had already opened its borders, unlike neighbouring countries, and had agreed, due to the disturbances in the area as a whole, to accept hundreds of thousands of Iraqis and Palestinians under extremely difficult conditions. Even back then, we all recognised the risk that all these people, with the help of the trafficking gangs we are all familiar with, would be free to take action in neighbouring Turkey to reach Europe.
We all realise that this risk is more visible than ever today and that it is, of course, being fuelled by the political disturbances in Syria which, as we have already heard at length, is causing even Syrian citizens to take the refugee route. For example, according to our information, over 10 000 refugees have already arrived in Turkey and 5 000 are already amassed on the Syrian side of the border with Turkey.
In addition to what has already been said about managing the problems, Baroness Ashton, the European Union needs to act quickly and to take measures in preparation for a possible new influx of immigrants and refugees, so that it can nip the problem in the bud, rather than being called on to deal with it after the event, and can set up a cooperation framework like the one it is trying to set up with the countries of North Africa.
(NL) Madam President, Baroness Ashton, Commissioner Füle, this entire region is on our agenda today, but our greatest concern today is for Syria. Casualties are mounting up, and the Syrian authorities are actually on the ground. They have announced reforms, but the reforms are simply not being put into practice. Dialogue is impossible. As the European Union, we have only one tool at our disposal, and that is sanctions. However, that is not enough to really tackle the violations of human rights and the killings that are taking place.
Baroness Ashton, you just said that our embassy staff in Damascus are still on the ground. What can they do? Can you tell us that? What more can we, as the European Union, do? What can we do internationally? What can we do in conjunction with the Security Council of the United Nations? What happens if the Security Council refers matters to the International Criminal Court in the Hague?
Attention then needs to be paid to the situation in the Middle East. What will the position of the General Assembly be in September?
Madam President, firstly, thank you for giving me time to speak. I was somewhat disappointed that I did not get speaking time for my group as I was a co-signatory to this resolution, and particularly instrumental in Amendments 17 and 18. They refer to the situation in Bahrain.
Coming from Ireland, we have a particular affinity with the medical staff there because many of them were trained in our country. Now we find that, when they are carrying out their duty and trying to attend to the sick and the injured in the protests, they themselves have been arrested, subjected to military trials and, in some cases, subjected to torture to get various confessions out of them. This is contrary to all normal standards in war or peace, and certainly contrary to the Geneva Convention. We call today for an end to this practice and for the release of all medical staff who have been impounded since the start of the protests.
Finally, I just want to thank the Polish Presidency for their free gifts of strawberries - which were scrumptious.
(RO) Madam President, the NATO operations in Libya, which appear doomed to failure, and the European Union's inability to put a stop to the bloody reprisals in Syria and Bahrain and to prevent the situation in Yemen from degenerating into a civil conflict, highlight the limited scope of action and influence which the European Union and NATO have in a region rocked by conflicts with major implications for Europe.
I think that a UN resolution is needed on the situation which is rapidly deteriorating in Syria, as well as a tightening of the European sanctions against the Assad regime which, itself, is on a war footing with its own people.
I believe that if Europe fails to become more effectively involved in the region, we risk ruining the credibility of NATO and the European Union, against the background of a worsening situation for civilians in Syria and Yemen, as well as in Libya, where human lives are being lost every day and civilians have no protection against the attacks carried out by the Gaddafi regime.
Madam President, let me start by thanking Lady Ashton for her written answer to a question on the Gaza blockade that I raised during a previous debate in plenary. It is always appreciated to have a proper follow-up and exchange based on the debates we have here in the plenary.
In your answer, Lady Ashton, you stated that the EU continues to request Israel to lift the blockade on Gaza, including the naval blockade. I would be grateful if you could further explain your statement and especially how, in concrete terms, you envisaged this lifting would happen, knowing that the smuggling not only of goods but also of weapons is ongoing through the tunnels going to Gaza. This was recently expressed as a serious worry by President Buzek after visiting Gaza.
If the EU is calling for the lifting of the blockade, how does it plan to ensure security in the region - notably the security of Israel - and through which specific measures? You also mentioned in your written answer the improvement in access of goods through authorised channels. Could you elaborate on the progress made in that regard, and will you also take into account the changes that have occurred when further defining the EU position on the blockade?
Madam President, first of all, I want to thank the High Representative for her work in the Arab world, as we describe it, but, in particular, for her interventions in Bahrain on behalf of those whose human rights have been violated and who have been subjected to inhumane treatment and torture. I welcome her statement today on the disgraceful treatment of doctors and medics in Bahrain.
I think the total disregard for medical neutrality is just staggering. So many NGOs - such as Human Rights Watch, Doctors Without Borders or Physicians for Human Rights - have documented numerous cases of torture in hospitals and medical centres in Bahrain. It is unacceptable anywhere but I think it is doubly so in a medical facility.
We have the national dialogue, but that is doomed to failure because of the composition of the group that is conducting this dialogue. But the recent initiative by King Hamad on the independent and investigative commission might offer some possibilities. But, as the High Representative said earlier, we need to continue to call on the Bahraini Government to end unlawful detention and ensure the human rights of all their citizens.
(PT) Madam President, we are talking about a region that has been tormented for years by successive acts of aggression, foreign occupations and interventions by the major powers. We are talking about a region to which war, unfortunately, is once again bringing destruction, and targeting victims among the populations. As such, we are once again denouncing the intolerable aggression against Libya and its people here; against the appalling crimes being committed in this country, because that is what we are really talking about, however much the cynical pretext of protecting civilians is evoked.
We would reiterate here our longstanding commitment to defending freedom and democracy; our commitment, too, to advocating the peaceful solution of conflicts, to the principle of non-intervention, and to respecting the sovereignty of the people and the territorial independence of states. This commitment demands the immediate withdrawal of all foreign troops stationed in North Africa and the Middle East, and the immediate end of bombing in Libya, and of all military actions by the North Atlantic Treaty Organisation and its allies.
We would also like to reiterate our solidarity with the Palestinian people here, and with their struggle to build an independent and sovereign state with its capital in East Jerusalem.
(SK) Madam President, even though the democratising changes in the Arab world came suddenly and unexpectedly, they have shown us that the democratic way of running a country is an attractive model for citizens of Arab states. The question is: how can we help our Arab friends achieve this objective in a way that will avoid major bloodshed on the road to freedom? The current leaders of Libya and Syria, in particular, clearly do not want to discuss political change in their countries.
Despite this, I firmly believe that we must seek a path to change primarily through peaceful means, including negotiation and international political or economic pressure. It is not a sensible solution to leave poorly-armed and disorganised civilians to fight against a regular, well-trained army. It is also unacceptable to interfere militarily from outside without the consent of the UN Security Council.
It is therefore necessary, in my opinion, to make use of all effective diplomatic means, in cooperation with other world powers - the US, Russia and China - to bring the warring parties to a dialogue on the future arrangement of their countries. We can then help them continue this form of dialogue, in the interests of a peaceful life for their countries.
(FR) Madam President, Baroness Ashton, Commissioner, what is happening today south of the Mediterranean is worrying. I am not going to go back over this matter since my colleagues have dealt with it very well.
I would just like to make two points. First of all, the situation in Libya is very serious. The Member States of the Union that are currently present on its territory are providing financial and material support to one side against the other. I am not defending Gaddafi's regime, far be it from me. What worries me is that we very well know the long-term consequences of such a two-sided policy: we create antagonisms, we reinforce differences of opinion within a country, spelling disaster for decades to come.
Secondly, I am not sure that we have fully learned the lessons from our mistakes. Regarding the intervention in Libya, all the decisions were taken outside the context of the Union. Of course, this is a military operation under NATO command, but let us admit that the Member States did nothing - and did not even try - for there to be even a minimum amount of coordination between them. The result is that the European Union remains a minor player at international level.
Baroness Ashton, I welcome the efforts you have made to condemn the repression and violation of human rights in the Arab world. Yet what do you intend to do so that the Union's response to this kind of crisis promotes a more united, strong and audible position?
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, can I first of all thank everyone who has contributed to what has been a long but truly important debate. When we began, I think it was Mr Salafranca Sánchez-Neyra who said that we had to make sure we met people's expectations - those of our people and those of the people of the region we are seeking to support. In a sense, that idea frames all of the contributions that honourable Members have made in the course of the debate this afternoon.
I have been struck by many of the different elements of those contributions. I was particularly struck that the word 'dignity' - one I did not use in my initial contribution - was used by so many honourable Members as a way of describing what we are seeking to develop as we support the people of the region in their future quest for democracy and human rights. I think dignity is exactly the right word.
Not surprisingly, many contributions have focused on Syria. Of all the countries and all the issues we are dealing with, Syria perhaps provides the greatest challenge. Honourable Members have come up with important new ways in which we could support the people of Syria and extend our action. Extending sanctions is something we have done twice already, and we will continue to look at that option. Mr Verhofstadt described the idea of some 200 families being included in this respect, and we will certainly take that idea forward.
I know that the desire to see safety provided for the people on the ground leads us to wonder how best we can achieve that - beyond the exhortations, the words and the pressure at the Security Council, and collaboration with our neighbours - and several speakers mentioned the idea of a safe zone. However, it is important to understand that providing some kind of safe zone for people on the ground would require a Security Council resolution: otherwise, it would be illegal under international law. Many of the roles and ideas that honourable Members have suggested are already being worked on, in one way or another, in our work in New York.
It is interesting, too, that next week, there will be a debate at the UN on the whole question of responsibility to protect, and it will be interesting to see what emerges there as a result of these issues, not least in Syria.
Honourable Members asked too whether we can do more with diplomats. We keep a delegation on the ground because their job is to continue talking to the people of Syria, and that is what they do. We have a head of delegation. We have removed people whom we have been able to move out of the country to safety, but we have a head of delegation and a very small team, and I really do pay tribute to the people who remain through all this turmoil and continue to support the work of the European Union. The work of the head of delegation is very much about day-to-day contacts with civil society and groups of intellectuals, talking to people about what is happening, and also continuing to make approaches to, and put pressure on, the government on our behalf.
I hear what people say about asking Member States to remove ambassadors, and that is a tool we could look at. I could recommend it, though I cannot enforce it, but I am also very keen to do as we have done in the case of Libya, which is to keep talking to ambassadors about what they believe is happening in their respective countries. You will know that many ambassadors to Libya have ended up deciding that their future does not lie there. However, this is an issue we will continue to consider.
I think the message about the children who are in prison is a significant one and I absolutely agree with it. It is essential that we continue the pressure to have all children taken out of prison. We will do all that we can within the operational framework we have, and we will continue to work with our partners, not least with Turkey, which many have mentioned as a key partner here. I have already indicated that we are in touch with Turkey, that I am in touch with Foreign Minister Davutoglu, and that we are supporting Turkish efforts not only in relation to the work with refugees - and we have met refugees in Turkey - but also as Turkey continues to make its own representations in Syria.
There was a concern, which I described, about the echoes from Syria that go across to Lebanon, and about the question of Hezbollah. It is true that the Mikati government is supported by Hezbollah, but Mr Mikati is not a man of Hezbollah. I think we need to try and give this government a chance to succeed. Our resources are directed at civil society and the development of the economy and an independent judiciary and, of course, we fund the special tribunal. The amount of assistance is EUR 50 million, not the figure of EUR 200 million which was mentioned by one honourable Member.
Honourable Members have also worried about Iran. Of course we have enormous concern about what is happening in terms of the development of their nuclear weapons programme. As you know, I have worked very hard to try and get the talks moving. We have had two rounds. I have just written to Dr Saeed Jalili in response to his letter to me, saying once again that what we have put on the table remains there, and that we are open to ideas they might put forward for taking us into a new round of talks - but with the purpose of finding a solution.
We are also continuing our pressure on them for human rights violations. I said earlier that I have issued a statement today on what has been happening to women in Iran, but we have also taken action and sanctions against those who prevent people from having their human rights fully and properly recognised.
In addition, we discussed a number of what I would call rather more internal issues, so let me deal with those briefly. When we decide to have an EU Special Representative, we look for the person whom we believe can best do the job in hand. Stefan Füle and I and the 27 Foreign Ministers and other Commissioners spend a lot of our time in our neighbourhood and our region. We are your political eyes and ears. We are the people who perform that political function. Sometimes, a Special Representative who has ministerial experience is incredibly valuable, and sometimes we are looking for different skills. In the case of the Special Representative for the southern Mediterranean, I looked for somebody who had strong and long diplomatic experience, especially in that neighbourhood, to back up what Stefan Füle and I do - not to replace it but to back it up - by being able to bring together at a different level the type of people we bring together at a ministerial level.
In relation to the task force idea, a lot of work goes on internally. Stefan Füle particularly is tireless in bringing various people together, but what I was looking for was a response to those who say 'You need to engage the international financial institutions and countries that wish to support the neighbourhood but to do it collaboratively with the EU'. At that level, it would be ministerial, and Stefan and I would be there, but the question is about how we bring in extra resources, through the EU Special Representatives, to do particular jobs. I know that Bernardino León - whose reputation goes before him, not just in Europe - will do a superb job on behalf of us all.
I do not rule out involving ministers. I know Miguel Moratinos well. To the Brazilians who were here, I extend my congratulations on their countryman's appointment to the director-generalship of the FAO, but you will understand, too, that I may have supported my dear friend Miguel for that role. I hope we will see him engaged again in European issues, alongside many others whom honourable Members may propose.
I agree, too, about the involvement of local people in our planning. 'Planning for Real' was something in which I was engaged for many years, and it is about local people having the opportunity to work together to decide what their local communities will be. It is of absolutely core importance to having the sort of communities that are sustainable and can be developed for the future.
Ms Lunacek, specifically in response to your point about money: the figures are EUR 750 million of new money, and EUR 490 million either in programmes that are under-spent or in money we have recycled in other ways. So the total figure is much higher than you had feared. All of the indicative programmes are now being reviewed to make sure that they fit, and all of the instruments will be revised in order to make sure that they fit with the new strategy and, just as importantly, that they are tailored to be able to respond to the needs of each country. We are doing this as swiftly as we can because one of the challenges, as honourable Members have rightly pointed out, is to ensure we respond in good time to needs which are already very obvious.
Similar considerations apply in relation to mobility. We have proposed working with each country to establish mobility partnerships, visa facilitation agreements and visa liberalisation arrangements. We agree that mobility is really important, as is trade. I agree completely with those who argue that, by supporting engagement with the markets in these countries, and particularly with small businesses, which are the backbone of all economies, we will gain because we will be creating new markets for ourselves. And we know the consequences of not doing that.
It is true that we want to build the Union for the Mediterranean secretariat to take forward the six regional projects, and we are working on that right now.
I will finish with a couple of key points. First of all, in relation to the Middle East peace process, what I commit to is to do my best. We have worked very hard. I have spent more time, since I took office, on the Middle East peace process than on any other issue. We work tirelessly and we work with all parties, across the region and internationally, in trying to achieve what we all know is the right answer: two countries, side by side, living in peace and security for generations to come.
The challenge for us is how to try, now even harder than ever, to make that scenario a reality on the ground. More than anything else, for the Palestinian people, the issue that is going to be of enormous significance in the coming weeks and months is that of getting a country that is sustainable - a state that is theirs. More than anything else, for the people of Israel, achieving that with the security of Israel at the heart of the arrangements is going to be what matters. From my point of view, this is not about being pro one side or the other. The desired solution is for both of them, and I want to see both of them achieving that as quickly as possible.
More than ever - with the changing neighbourhood and the challenges economically and politically - the time to do this is absolutely now. I will say that on Monday, and I will do my best to get us to the point that I know we have to be at. I am prepared to fail, by being prepared to be as strong as I possibly can be.
I agree on many of the things about which people feel passionately in relation to Gaza. I really understand that. Going into Gaza to see the circumstances there, particularly for children and young people, is really tough. It is really tough to see kids in schools that are running double shifts - children who want what our kids want, what all kids in Europe want, the same kind of lives - and knowing what the difficulties are. We have to find ways to alleviate the problems of Gaza and to deliver for the people I have met there who want everything that I want: economic security, a good education for their children, somewhere to live, to feel safe and to have a future. That is what we have to deliver and we have to deliver it in the best possible way. I think this is about getting the crossings open and finding a solution for the people of Gaza that brings them peace and security.
However, I have also seen the rockets that have been launched into Israel. I went and saw racks and racks of them, and I saw that children had to play underground because of fear of the rocket attacks. Again, we have to do what we are doing for both sides. We have to understand that the solution must give both communities the future and the security that people want, and we will do everything we can to that end.
Honourable Members, there are many points we could have discussed which I did not raise now because we have discussed them before. Camp Ashraf, I know, is really important. I get more letters from you on that than on any other matter, and you know that I am working with Foreign Ministers and internationally to try to find a suitable solution. Finding our way through that issue is very complicated and difficult, but we are engaged with it.
On the issues concerning religious groups, Coptic Christians and others, again this is something I raise with all of the countries concerned and something about which we have not forgotten.
My final point concerns South Sudan. When I leave tonight, I will head back to Brussels and then out to Juba to represent the European Union at the birth of a new country. I met with the Foreign Minister from the north this week and I made it very clear to him that we expect them to do what they need to do to prevent the fighting that is going on in South Kordofan, and to make sure that we do not have spillover violence in Blue Nile. I am really alarmed about what is happening at the borders there and I am alarmed at the prospects for this new country, in terms of what is needed to enable them to cope. But we will be with them, and my purpose in being there as they raise their flag is to convey that the European Union will be there, not just on the day the country comes into being, but also in the long term, to build the deep democracy and the strong economy that we know the people want and deserve.
(Applause)
I have received seven motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 7 July 2011.
Written statements (Rule 149)
Tunisia and Egypt give hope to the whole region. They show that a positive outcome is possible, that their peoples' efforts are not in vain. We must continue to support them, listen to them and offer them assistance that meets their expectations and their needs. However, this progress, these hopes should not make us lose sight of the difficulties faced by other countries in the region.
Today, the absolute priority is to stop the escalation of violence in Syria and in Libya. I am pleased that the European Union has finally come to realise the role it should play in the region. I welcome the High Representative's initiative to create the post of EU Special Representative for the southern Mediterranean. However, we must not forget to use the institutions in place, since they already benefit from a network and a certain influence in the region.
I am thinking in particular of the Union for the Mediterranean (UfM), which has just appointed a new Secretary General. The UfM is coming out of a period of internal debate. It is ready to help the countries of the region to rise to the challenges with which they are faced, and it is perfectly equipped to do so. We need to give it all the space that it deserves.
in writing. - After months of intervention and non-action, wishful thinking and short-sightedness, strategic confusion and tactical opportunism, an assessment of the spring 2011 developments in the Arab world and North Africa shows the following: 1. The events are a replica of the geostrategic quake which took place in Eastern and Central Europe in 1989; 2. Notwithstanding the specificity of each country concerned, the general refusal of the people to accept authority (in whatever form) any longer constitutes the common triggering factor; 3. Similarly to 1989, the transformation was not prepared or initiated by the Euro-Atlantic democracies; 4. The Euro-Atlantic players are trying, again as with 1989, to become protagonists by exporting their democratic model post-factum; 5. As usual, the Euro-Atlantic players, desirous to externalise their internal crises or to fulfil their national geopolitical ambitions, apply multiple standards, thus undermining the coherence of any future regional policy; 6. External military intervention can only undermine the equilibrium and complicate the situation.
Against this background, one can understand why, after unwisely trying to behave like an international cop, the EU, too divided to be strong and too nervous to be prudent, has no perspective; but one can only hope that things will eventually end well. Unfortunately, hope is not a policy!